Citation Nr: 0610213	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma (skin condition), to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for bells palsy.

3.  Entitlement to a compensable evaluation for hearing loss.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1980, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied entitlement to service connection 
for basal cell carcinoma, bells palsy, and denied a 
compensable evaluation for the veteran's service-connected 
hearing loss.  The veteran filed a timely appeal of these 
determinations to the Board.

The issue of entitlement to service connection for bells 
palsy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to herbicide 
agents in connection with service in the Republic of Vietnam 
during the Vietnam era.  

3.  The veteran's basal cell carcinoma was not manifested 
during service or within one year thereafter, and it is not 
related to the veteran's service or any incidence of service.

4.  Audiometric test results obtained in February 2001 and 
September 2003 show that the veteran had level I hearing in 
the right ear and level IV and level V hearing, respectively, 
in the left ear.  


CONCLUSIONS OF LAW

1.  A skin condition, to include basal cell carcinoma, was 
not incurred in or aggravated by active service, nor may its 
incurrence during service be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in letters dated in June 2001, November 
2003, and March 2004, provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was informed of his responsibility to identify, 
or submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a currently 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  With respect 
to his increased rating claim, the veteran was informed that 
in order to establish entitlement to a increased evaluation 
for his condition, the evidence must show that his service-
connected disability had gotten worse.  The veteran was also 
informed that the evidence could consist of medical records 
or medical opinions, as well as evidence from other sources.  
And the veteran was also informed of the types of evidence VA 
would assist him in obtaining and generally invited the 
veteran to submit any evidence in his possession that 
pertains to his claims.  

By way of November 2002 and May 2004 rating decisions, and 
February and August  2004 Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing his claims, and the basis for the 
decision regarding the claims.  These documents, as well as 
the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In this case, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include, in addition to elements 
discussed above, the veteran's status, degree of the 
veteran's disability, and the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, notice to the 
veteran must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
And with regard to the veteran's increased rating claim, the 
veteran was provided with notice regarding the degree of his 
disability.  This information, generally consisting of 
scheduler and extraschedular evaluations, the relevant 
diagnostic codes, and the types of evidence relevant to the 
veteran's claim, was provided in the letters and documents 
detailed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the effective date of the veteran's hearing 
loss disability, the Court indicated that the veteran must be 
notified that the effective date of an award and any assigned 
disability rating(s) will be determined based on when VA 
receives the claim, when the evidence that establishes the 
basis for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  In this case, the veteran's claim for 
hearing loss was made effective the date of the veteran's 
discharge in October 1980.  Thus, the veteran was given the 
earliest effective date available for his claim.  38 U.S.C.A. 
§ 5110(a).  Despite the inadequate notice provided to the 
veteran on this element, therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records; 
post-service medical evidence, including private and VA 
medical reports and records, and statements submitted by the 
veteran and his representative in support of his claim.  The 
Board finds that the RO undertook reasonable development with 
respect to the veteran's claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for basal cell 
carcinoma.

In this case, the veteran seeks service connection for basal 
cell carcinoma of the skin, which he contends in part is 
attributable to Agent Orange exposure during his period of 
service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic 
diseases, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for malignant tumors is one year.  
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  The Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for basal cell 
carcinoma of the skin.  See 68 Fed. Reg. 27630-27641 (May 20, 
2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

In this case there is no dispute that the veteran served in 
the Republic of Vietnam during the Vietnam era.  The focus of 
the discussion therefore turns on whether the veteran's skin 
cancer is related to service, including presumptive exposure 
to herbicides such as Agent Orange.

In this regard the Board observes that the record does not 
show, nor does the veteran contend, that he had skin cancer 
during service or to a compensable degree within one year of 
his discharge.  Rather, the record indicates that the veteran 
was diagnosed with basal cell carcinoma many years after 
service.  And the veteran's post-service records, while 
diagnosing the veteran with basal cell carcinoma, contain no 
opinion or other evidence linking the veteran's condition 
with his service or his presumed exposure to Agent Orange.

Based on the foregoing, the veteran's claim of service 
connection for basal cell carcinoma must be denied.  The 
evidence reveals that the veteran's condition was not noted 
in service or within one year of service, and the competent 
evidence of record does not otherwise link the veteran's 
condition to his active military service, to include exposure 
to Agent Orange.  Although the Board does not question the 
sincerity of the veteran's conviction that his skin condition 
is related to service or his Agent Orange exposure, the Board 
notes that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a showing that the veteran's skin cancer is related 
to service, to include his presumed exposure to herbicides 
such as Agent Orange while serving in the Republic of 
Vietnam.  There is therefore no basis upon which to establish 
service connection for basal cell carcinoma.

III.  Increased rating for hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability is generally of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In February 2001, the veteran was afforded an audiological 
evaluation in connection with his claim.  This examination 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
50
LEFT
30
25
50
85
80







Pure tone threshold levels averaged 35 decibels for the right 
ear and 60 decibels for his left ear.  

The veteran underwent a second audiological evaluation in 
September 2003, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
65
LEFT
35
30
45
85
90

Pure tone threshold levels averaged 41 decibels for the right 
ear and 63 decibels for his left ear.  

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level I 
hearing in the right ear and level IV and level V hearing, 
respectively, in the left ear.  Under 38 C.F.R. § 4.85, these 
evaluations warrant only a noncompensable disability rating 
for the veteran's current hearing loss.  38 C.F.R. § 4.85; 
Diagnostic Code 6100 (2004).  In light of the foregoing, 
entitlement to a higher evaluation for the veteran's 
disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  And there is no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that this disability has required any, let alone frequent, 
periods of hospitalization, and the application of the 
regular schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Service connection for basal cell carcinoma, to include 
as a result of exposure to herbicide agents, is denied.

2.  A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for bells palsy must be remanded for further action.

In a February 2004 rating decision, the RO denied service 
connection for bells palsy.  The RO sent the veteran a letter 
to this effect the same month, along with a copy of the 
rating decision and notice of his appellate rights.  In May 
2004, the veteran filed a Substantive Appeal with respect to 
his hearing loss.  In this filing, the veteran included 
argument regarding his claim of service connection for bells 
palsy.  The Board will construe the February 2004 statement 
as a timely notice of disagreement with the RO's February 
2004 decision regarding the denial of service connection for 
this condition.  Inasmuch as the RO has not furnished the 
veteran a Statement of the Case (SOC) that addresses this 
issue, a remand is warranted.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 
1156 (Fed. Cir. 1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the veteran a 
Statement of the Case, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the issue 
of entitlement to service connection for 
bells palsy, in accordance with 38 C.F.R. 
§ 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


